ROBINSON, J.:
Epitomized Opinion
John Lind' was employed about the Central Union Depot in Cincinnati to prepare trains of the C. C. C. & St. L. Ry. for departure and by an agreement of the two railway companies it was also Lind’s duty to perform a- similar service for the B. & O. Ry. While thus engaged Lind was fatally injured. The original action brought by Lind’s widow was against the railway companies, but by order of the court Payne, the Director General of the railroad, was substituted fo.r each defendant. The evidence indicates that the negligence of Lind and the Director *292General operating the B. & O. Ry. contributed to cause of the injury. Held by Supreme Court in reversing judgment for Lind:
Attorneys — Harmon, Colston, Goldsmith & Hoad-ley, for Payne; Littleford & Ballard, for Lind.
1. When the Federal government took over the operation of the railway systems of the U. S. and placed them under the management of the Director General of Railroads, the separate systems did not thereby lose their identity and become merged in a common entity.
2. The negligence of the Director General in the operation of one system of railroads is not attributable to the Director General in the operation of another system.
3. Where the relationship of employer and employe did not exist at the time the cause of action arose, the Federal Employers’ Liability Act has no application and is not effective to change the law of the state with reference to contributory negligence. ,
4. When the Federal Employers’ Act did. not apply it is error for the court to charge that “contributory negligence does not bar a recovery” and to charge that recovery may be had in the proportion which the negligence of the defendant bears to the entire negligence of both plaintiff and defendant.